Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Cherie L. Thompson appeals the district court’s order adopting the magistrate judge’s decision granting summary judgment in favor of the Commissioner of Social Security in this action seeking disability insurance benefits. After reviewing the record and briefs, we conclude that substantial evidence supports the Commissioner’s decision and the correct law was applied. Accordingly, we find that the issues raised on appeal lack merit, and we affirm for the reasons stated by the district court. See Thompson v. Barnhart, No. CA-01-91-1 (N.D.W.Va. Sept. 25, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.